DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/20/20, are acknowledged and accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber Sun on 1/21/21.
The application has been amended as follows: 
Claim 1, lines 20-22, replace 
“an outer surface of the second panel and an outer surface of a base panel of the second housing substantially flush with each other at the stowed position” 
with 
--an outer surface of the second panel and an outer surface of a base panel of the second housing are substantially flush with each other at the stowed position--
Allowable Subject Matter
Claims 1-9, 11-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a conversation mirror assembly, comprising: a first housing; a second housing pivotally connected to the first housing via a shaft; a conversation mirror connected to the second housing, wherein the conversation mirror is received in a space defined by the first housing and second housing at a stowed position; and is pivotable to a use position with the second housing; a lock device, wherein the lock device includes a first lock member connected to the first housing and a second lock member connected to the second housing, wherein the first and second lock members are substantially located at a middle portion of the conversation mirror along a lengthwise direction; and a damping device, wherein the damping device is located at the middle portion of the conversation mirror at the lengthwise direction and is spaced apart from the lock device along the lengthwise direction, and the damping device is offset from the shaft; the prior art fails to teach or reasonably suggest, 
Claims 2-9, 11-13 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 14 is allowable over the prior art of record for at least the reason that even though the prior art discloses an overhead console of a vehicle, comprising: a console housing at least partially received in a headliner; and a conversation mirror assembly disposed in the console housing, the conversation mirror assembly including: a first housing attached to the console housing, a second housing pivotably connected to the first housing via a shaft, a conversation mirror connected to the second housing, wherein the conversation mirror is located in a space defined by the first housing and the second housing at a stowed position, and an outer surface of the second housing is flush with outer surfaces of adjacent parts, and the conversation mirror is pivotable with the second housing to be deployed to a use position, a lock device, wherein the lock device includes a first lock member connected to the first housing and a second lock member connected to the second housing, wherein the first and second lock members are substantially located at a middle portion of the conversation mirror along a lengthwise direction, wherein at a locked state, the second housing and the conversation mirror are secured at the stowed position, and at an unlocked state, the second housing is pivotable relative to the first housing about the shaft; and a damping device, wherein the damping device is located at the middle portion along a lengthwise direction of the conversation mirror and is spaced apart from the lock device along the lengthwise direction, and a rotating axis of the damping device is substantially parallel to the shaft and is offset from the shaft;  the prior art fails to teach or reasonably suggest,  that the first housing comprises a first panel and a second panel substantially 
Claims 16-20 are dependent on claim 14 and are allowable over the prior art of record for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872